Exhibit 10.6

FIFTH EXTENSION OF PLACEMENT AGENT AGREEMENT

(INITIALLY DATED MARCH 11, 2010)

 

Dated as of: February 28, 2014

 

Hollywood Burger Holdings, Inc.

135 Fifth Avenue, 10th Floor

New York, New York 10010

 

Ladies and Gentlemen:

 

This shall confirm that Hollywood Burger Holdings, Inc., a Delaware corporation
(the “Company”), hereby agrees with DPEC Capital, Inc., a Delaware corporation
(the “Placement Agent”), to extend the terms of their Placement Agent Agreement,
dated March 11, 2010 (hereinafter the “PAA”), as previously modified and
extended on October 8, 2010 (the “Initial Extension”), on July 8, 2011 (the
“Second Extension”), as of September 7, 2011 (the “Third Extension”), and on
March 21, 2012 (the “Fourth Extension”), to the sale by the Company of its
Common Stock via individual subscriptions, commencing on or about February 28,
2014 (hereinafter, the “2014 Subscription Offering”). Except as expressly
modified herein, all of the terms and provisions set forth in the PAA and
Initial, Second, Third and Fourth Extensions shall remain in full force and
effect, and all capitalized terms used therein shall have the same meanings
herein.

 

The modifications to the PAA, as previously extended, are as follows, numbered
to correlate to the paragraph of the PAA being modified hereby:

 

1. The Relevant Terms of the 2014 Subscription Offering.

 

A. In connection with the 2014 Subscription Offering, the Company hereby engages
the Placement Agent to act as its exclusive placement agent in connection with
the issuance and sale by the Company on an individual subscription basis shares
of its common stock, $.01 per share par value (the “Shares”), at a price of $.75
per share. Under the 2014 Subscription Offering, there shall be no express limit
as to the number of Shares which may be sold, so all references in the PAA to
the “Maximum Offering” shall no longer have any effect on the rights and duties
of the parties hereto.

 

D. The Offering 2014 Subscription Offering has no pre-determined termination
date. As such, all references in the PAA to the “Termination Date” shall no
longer have any effect on the rights and duties of the parties hereto.

 

2. Representations and Warranties of the Company.

 

The Company hereby represents and warrants as follows:

 

B. The authorized capital stock of the Company consists of 100,000,000 shares of
Common Stock, par value $.01 per share. Of this total, as of the commencement of
the 2014 Subscription Offering, 63,596,696 Shares are issued and outstanding,
and there are no shares that have been issued but which are held in treasury.
There are no shares of preferred stock outstanding. As of the date hereof, the
Company has 13,791,311 shares of Common Stock reserved for issuance upon the
exercise of stock options, equity incentives and warrants. All of the issued and
outstanding Shares of the capital stock of the Company are, and all shares of
Common Stock reserved for issuance will be, upon issuance in accordance with the
terms specified in the instruments or agreements pursuant to which they are
issuable, duly authorized, validly issued, fully paid, and non-assessable.

 



  

 

 

 

By signing below, the Company and the Placement Agent confirm that all of the
representations made by each party in the PAA remain accurate as of the date of
this Fifth Extension Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

  

DPEC CAPITAL, INC.  HOLLYWOOD BURGER HOLDINGS, INC.                   By:
/s/ Keith Fasano  By: /s/ Scott L. Mathis   Name: Keith Fasano  Name: Scott L.
Mathis    Title: Director of Compliance  Title: President

 

 

 



  

